Exhibit 10.2

Form of Non-Employee Director Restricted Stock Agreement

Restricted Stock Agreement for Non-Employee Directors

AVANTAIR, INC.

2006 LONG-TERM INCENTIVE PLAN

AS AMENDED AND RESTATED

GRANTEE:                      

NO. OF SHARES:             

This Agreement (the “Agreement”) evidences the award of             restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
Common Stock of Avantair, Inc., a Delaware corporation (the “Company”), granted
to you,                     , effective as of                     (the “Grant
Date”), pursuant to the Avantair, Inc. 2006 Long-Term Incentive Plan, as amended
and restated (the “Plan”), and conditioned upon your agreement to the terms
described below. All of the provisions of the Plan are expressly incorporated
into this Agreement. Please return an executed copy of this Agreement to the
Company within 30 days of the date hereof.

1. Terminology. Unless otherwise provided in this Agreement, capitalized words
used herein are defined in the Glossary at the end of this Agreement.

2. Release of Shares from Escrow. The Award Shares shall be issued to you as of
the Grant Date but shall be nontransferable and shall not be distributed to you
until the earlier of: (i) the date on which you cease to provide Service to the
Company for any reason other than Cause; and (ii) the effective date of a Change
in Control of the Company (the “Distribution Date”). In the event of your
termination of Service for Cause, you shall immediately forfeit all of the Award
Shares for no consideration and upon the request of the Administrator you shall
deliver to the Company a stock power, endorsed in blank.

3. Delivery of Shares. The Award Shares shall be issued to you on or as soon as
practicable after the Distribution Date, but in no event later than 30 days
after the Distribution Date electronically or in certificate form to your
designated broker on your behalf.

4. Restrictions on Transfer.

(a) Until delivery of the Shares in accordance with Section 3 no Award Shares
may be sold, assigned, transferred, pledged, hypothecated or disposed of in any
way (whether by operation of law or otherwise), except by will or the laws of
descent and distribution and shall not be subject to execution, attachment or
similar process.

(b) Any attempt to transfer, pledge or otherwise dispose of any such Award
Shares in contravention of the restrictions set forth in Section 4(a) shall be
null and void and without effect. The Company shall not be required to
(i) transfer on its books any Award Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Award Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom Award Shares have been transferred in contravention of this Agreement.



--------------------------------------------------------------------------------

5. Stock Certificates. You are reflected as the owner of record of the Award
Shares as of the Grant Date on the Company’s books. The Company or an escrow
agent appointed by the Administrator will hold in escrow the share certificates
for safekeeping, or the Company may otherwise retain the Award Shares in
uncertificated book entry form, until the Distribution Date. Until the
Distribution Date, any share certificates representing such shares will include
a legend to the effect that you may not sell, assign, transfer, pledge, or
hypothecate the Award Shares. All regular cash dividends on the Award Shares
held by the Company will be paid directly to you on the dividend payment date.

6. Tax. As the Award Shares are not “subject to a substantial risk of
forfeiture” as that term is defined in Section 83(b) of the Internal Revenue
Code of 1986, as amended, the Company intends to provide you with a 1099 stating
the value of the Award Shares on the Grant Date. You hereby acknowledge that you
have been advised by the Company to seek independent tax advice from your own
advisors regarding the taxation of the Award Shares. You may not rely on the
Company or any of its officers, directors or employees for tax or legal advice
regarding this award. You acknowledge that you have sought tax and legal advice
from your own advisors regarding this award or have voluntarily and knowingly
foregone such consultation.

7. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares shall, without further action of the Administrator, be
adjusted to reflect such event. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in the issuance of
fractional Award Shares. Adjustments under this Section 7 will be made by the
Administrator, whose determination as to what adjustments, if any, will be made
and the extent thereof will be final, binding and conclusive.

(b) Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or similar event, except as
otherwise determined by the Administrator. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the Award Shares.

8. Non-Guarantee of Directorship. Nothing in the Plan or this Agreement, nor any
action taken pursuant to the Plan, shall confer any right on you to continue in
the service of the Company as a member of the Board or in any other capacity for
any period of time or at a particular retainer or other rate of compensation, or
as limiting, interfering with or otherwise affecting the provisions of the
Company’s charter, bylaws or the Delaware General Corporation Law relating to
the removal of directors.

9. Rights as Stockholder. Except as otherwise provided in this Agreement, you
will possess all incidents of ownership of the Award Shares, including the right
to vote the Award Shares and receive dividends and/or other distributions
declared on the Award Shares.

10. The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.



--------------------------------------------------------------------------------

11. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

12. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Award Shares granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.

13. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the Award
Shares as determined in the discretion of the Administrator, except as provided
in the Plan or in a written document signed by each of the parties hereto.

14. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

15. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include Clearwater, Florida, and you hereby agree and submit to the
personal jurisdiction and venue thereof.

16. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

18. Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

{Glossary begins on next page}



--------------------------------------------------------------------------------

GLOSSARY

(a) “Administrator” means the Board of Directors of Avantair, Inc. or such
person or person(s) appointed by the Board to administer the Plan.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Avantair, Inc.
(including but not limited to joint ventures, limited liability companies and
partnerships). For this purpose, “control” means ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity.

(c) “Board” means the Board of Directors of Avantair, Inc., a Delaware
corporation.

(d) “Cause” means a termination of your Service because of: (i) your breach of a
fiduciary duty owed by you to the Company or its shareholders; (ii) your willful
or gross misconduct that is materially detrimental or is reasonably anticipated
to be materially detrimental to the Company; or (iii) your commission,
indictment, conviction, plea of nolo contendere, guilty plea, or confession to
any felony or any crime based upon an act of fraud, misappropriation,
embezzlement or material dishonesty.

(e) “Change in Control” means (i) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined in this paragraph (d), of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of more than 50% of (A) the then
outstanding shares of the securities of the Company, or (B) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”); (ii) the
closing of a sale or other conveyance of all or substantially all of the assets
of the Company; or (iii) the effective time of any merger, share exchange,
consolidation, or other business combination involving the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock. For purposes of this definition, a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, other than employee benefit
plans sponsored or maintained by the Company and by entities controlled by the
Company or an underwriter of the Common Stock in a registered public offering.

(f) “Common Stock” means shares of common stock, par value $0.0001 per share, of
Avantair, Inc., a Delaware corporation.

(g) “Company” means Avantair, Inc. and its Affiliates, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, “Company” shall mean only Avantair, Inc.

(h) “Service” means your service to the Company as a director.

(i) “You”; “Your”. You means the recipient of the Award Shares as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Administrator, to apply to
the estate, personal representative, or beneficiary to whom the Award Shares may
be transferred by will or by the laws of descent and distribution, the words
“you” and “your” shall be deemed to include such person.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

AVANTAIR, INC.

By:

 

 

Date:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

WITNESS:         GRANTEE:

 

     

 

      Date:   

 

Enclosure: Prospectus for the Avantair, Inc. 2006 Long-Term Incentive Plan, as
amended and restated



--------------------------------------------------------------------------------

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued for Award Shares.}

STOCK POWER

FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto Avantair, Inc., a Delaware corporation (the “Company”), or
its successor,                      shares of common stock, par value $0.0001
per share, of the Company standing in my name on the books of the Company,
represented by Certificate No.                     , or an appropriate book
entry notation, and hereby irrevocably constitutes and appoints
                                         as my attorney-in-fact to transfer the
said stock on the books of the Company with full power of substitution in the
premises.

WITNESS:

 

 

   

 

    Dated:  

 